


110 HR 4530 IH: To extend temporarily the duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4530
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the duty on
		  5-methyl-5-(4-phenoxyphenyl)-3-(phenylamino)-2,4-oxazolidinedione (a.k.a.
		  famoxadone) and 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide and
		  its related application adjuvants, CAS Numbers 131807–57–3 and
		  57966–95–7.
	
	
		1.Temporary extension of
			 duty
			(a)In
			 generalHeading 9902.12.45
			 pertaining to
			 5-methyl-5-(4-phenoxyphenyl)-3-(phenylamino)-2,4-oxazolidinedione] (a.k.a.
			 famoxadone) and 2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide and
			 its related application adjuvants, CAS Numbers 131807–57–3 and 57966–95–7
			 (provided for in subheading 3808.20.1500) is amended by striking the date in
			 the effective date column and inserting 12/31/11 in lieu
			 thereof.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
